Citation Nr: 0822571	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  04-18 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to accrued benefits payable to the veteran at 
the time of death.

3.  Entitlement to Dependent's Educational Assistance (DEA) 
under 38 U.S.C. Chapter, 35.

(A decision on the appellant's sister's claim will be the 
subject of a separate document.)


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from July 1967 to May 1970.  
He died in July 1992.  The claimant in this appeal is the 
veteran's legitimate son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

Procedurally, a claim of entitlement to service connection 
for cause of the veteran's death was initiated on the 
appellant's behalf in 1992, when he was a minor child, by the 
custodial parent (and veteran's ex-wife).  A May 1993 rating 
decision denied the claim.

In May 2002, the custodial parent/appellant's mother filed to 
reopen the claim in the children's behalf.  The RO issued a 
November 2002 notification letter to the appellant advising 
of a rating decision which denied service connection for 
cause of the veteran's death and granted service connection 
for diabetes under Nehmer.

In July 2003, the RO established individual claims for the 
children, and developed the appeals on that basis. 

In a March 2004 statement of the case, the RO notified the 
appellant that the claim for service connection for cause of 
the veteran's death had been reopened and that the claim for 
accrued benefits was denied.

A hearing was held before the undersigned Veterans Law Judge 
at the RO in December 2005 on the mother's claim which was 
denied. 

This case, as to these appellants, was remanded in May 2006 
and December 2006.  It has been returned for review by the 
Board.  The Board directed the RO/AMC to conduct a de novo 
review of the claims including making a determination whether 
the claimant is eligible for VA death benefits as a child of 
the veteran.  

In a March 2008, administrative determination, it was 
determined that the appellant met the requirement as a 
"child" for the purpose of the current claims.  As such the 
Board will now review the case on a de novo basis. 


FINDINGS OF FACT

1.  The veteran died in July 1992.

2.  Prior to his death, the veteran had not established 
service connection for any disability; however, service 
connection was granted after his death for diabetes mellitus 
and rated as 20 percent disabling from March 1991.  

3.  The immediate cause of death was respiratory arrest; due 
to (or as a consequence of) cardiac tamponade; due to (or as 
a consequence of) acute myelocytic leukemia.  Diabetes has 
not been medically implicated in the cause of the veteran's 
death.

4.  Acute myelocytic leukemia was first shown many years 
subsequent to his separation from service, and is not shown 
to be related to such service.  It is not on the list of 
diseases related to herbicide exposure in Vietnam.

5.  The veteran did not die of a service-connected disability 
and was not totally and permanently disabled due to service-
connected disability at the time of his death.

6.  The appellant is not eligible to receive accrued benefits 
because the veteran has a surviving spouse.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. § 3.312 (2007).

2.  The requirements for entitlement to DEA under 38 U.S.C. 
Chapter 35 have not been met.  38 U.S.C.A. § 3501 (West 
2002); 38 C.F.R. § 21.3021(a) (2007).

3.  The appellant is not entitled to accrued benefits.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.160, 3.1000 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq.  With respect to the notice provisions, the Board 
observes that a statement of the case along with a 
supplemental statement of the case and various notice 
letters, including in March 2005 and August 2006, notified 
the appellant of any type of evidence needed to substantiate 
his claims.  See also Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007) (regarding section 5103(a) notice in the 
context of a claim for dependency and indemnity compensation 
(DIC) benefits).  

In addition, to whatever extent the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
requires more extensive notice in claims for benefits, e.g., 
as to potential downstream issues such as effective date, the 
Board finds no prejudice to the appellant in proceeding with 
the present decision.  Since the claims herein are being 
denied, such issues are moot.

Entitlement to service connection for cause of the veteran's 
death.  

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
caused, hastened, or contributed substantially or materially 
toward death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  A 
service-connected disability is the principal cause of death 
if it singly, or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b). 

The official death certificate reflects that the veteran died 
in July 1992.  The immediate cause of death was respiratory 
arrest; due to (or as a consequence of) cardiac tamponade; 
due to (or as a consequence of) acute myelocytic leukemia.  

At the time of his death, the veteran had not established 
service connection for any disability; however, service 
connection was granted after his death for diabetes mellitus 
and rated as 20 percent disabling, effective in March 1991.

The appellant argues that service connection should have been 
established for acute myelocytic leukemia.  He maintains that 
the veteran's acute myelocytic leukemia is related to 
chemical exposure to include jet fuel and Agent Orange.  In 
general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., leukemia, cardiovascular disorders) 
which are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

If a veteran was on the ground in Vietnam, it is presumed 
that he was exposed to Agent Orange.  If such veteran 
subsequently develops certain disorders set out in the law 
and regulations, within the appropriate presumptive period, 
service connection may be presumed.  

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for diseases listed in 
38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).

Regarding the Agent Orange claim, the records show that the 
veteran served in the Republic of Vietnam during the Vietnam 
era.  Significantly, however, acute myelocytic leukemia is 
not on the list of the presumptive diseases as referred to 
above, and was not manifested until many years after service.  
Accordingly, the Board concludes that the claim for service 
connection may not be granted via the Agent Orange 
presumption or the chronic disease presumption.  

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994) and Brock v. Brown, 10 Vet. App. 155, 160 
(1998).  

In this regard, the service medical records do not reflect 
the presence of any serological problems, to include 
leukemia.  The report of his May 1970 service separation 
examination shows that the serological study was within 
normal limits.  Further, the record does not contain a 
diagnosis of acute myelocytic leukemia within one year 
subsequent to service discharge, let alone, manifested to a 
degree of 10 percent within that year.  In fact, the first 
diagnosis involving leukemia is in January 1991 when the 
veteran received private medical care, nearly 21 years after 
service.  

Moreover, the record does not contain a competent medical 
opinion that leukemia is related to military service.  A 
private physician in November 2002, noted the veteran's 
Vietnam service and indicated that he could not rule out a 
service connection to his death from leukemia.  The use of 
the words "could not rule out" makes this opinion speculative 
in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may also implies "may or may 
not" and is too speculative to establish medical nexus).  

Still further, the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
clinical data or other rationale to support his opinion.  
This physician did not offer any medical evidence or 
reasoning to support a conclusion that the veteran's acute 
myelocytic leukemia is related to military service.  
Therefore, the Board does not find this opinion provides the 
necessary nexus for service connection.  Accordingly, it is 
the determination of the Board that the preponderance of the 
evidence is against any findings that leukemia is of service 
origin or is related to service.  

Moreover, the Board notes that the medical evidence does not 
demonstrate that the veteran's service-connected diabetic 
disorder caused or hastened to cause his death in any manner.  

The Board is cognizant of the appellant's contentions, to the 
effect that his father's death was the product of his service 
connected diabetes mellitus.  The record contains VA and 
private physicians' opinions regarding diabetes mellitus and 
the cause of the veteran's death.  The record contains an 
August 2002 statement of a VA physician.  The physician 
reviewed the claims file.  It was noted that on review of the 
hospital death summary, there was no mention of any diabetes 
complications.  This physician concluded that it did not 
appear that diabetes mellitus materially contributed to the 
veteran's death or his primary cause of death. 

The appellant submitted a September 2002 private physician 
report, in which the physician pointed out that diabetes 
mellitus is considered a risk factor for coronary heart 
disease (CHD).  He added that a diabetic patient is treated 
as if they had coronary heart disease.  He concluded that the 
veteran had CHD which was certainly related to the history of 
diabetes.  

A review of the statements of the private physician shows 
that they are equivocal at best.  The opinion does not 
actually indicate that diabetes mellitus was a major factor 
contributing to the death of the veteran.  This physician 
refers to a relationship between CHD and diabetes.  However, 
there is no indication in the record that the veteran was 
diagnosed with or had findings of CHD.  Further, CHD was not 
mentioned in the hospital terminal records or reported as 
factor in the death of the veteran.  The death certificate 
includes a reference to cardiac tamponade as a factor in the 
veteran's death.  Cardiac tamponade is defined as compression 
of the heart due to critically increased volume of fluid in 
the pericardium.  Stedman's Medical Dictionary 1761, (26th 
ed. 1995).  Significantly, the death certificate indicates 
that this was a result of acute myelegenous leukemia.  The 
Board does not find that this medical statement provides 
sufficient evidence of a medical nexus between the veteran's 
death and his service connected diabetes mellitus.  

The Board finds the VA medical opinion persuasive and 
consistent with the medical evidence of record.  The 
objective evidence of record also seems to substantiate the 
supposition of this physician.  In this case, there is no 
evidence of diabetes mellitus being mentioned in the hospital 
terminal records or otherwise implicated in the death of the 
veteran.  

The appellant has submitted a large volume of literature 
regarding toxic chemicals to include Agent Orange and 
additives in jet fuel.  The literature, for the most part, 
refers to various disorders (including diabetes mellitus and 
leukemia) that have been linked to Agent Orange and other 
toxic chemical exposure.  While it is argued that medical 
articles provided by the appellant supports the claim for 
service connection, the Board finds that generic texts, which 
do not address the facts in this particular case with a 
sufficient degree of medical certainty, do not amount to 
competent medical evidence of causality.  See Sacks v. West, 
11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  As 
noted, medical evidence on file specific to this claim is 
against the assertion that the disorders at issue were caused 
by military service.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against claim of service 
connection for the cause of the veteran's death. 

DEA Chapter 35 Educational Benefits

In order for the appellant to be eligible for DEA Chapter 35 
educational benefits he must be the child of a veteran who 
died of a service-connected disability or who, at the time of 
death had a total and permanent disability evaluation for 
service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 21.3021(a).  

The veteran had not been assigned a total and permanent 
disability rating for his service-connected disability.  
Moreover, in light of the Board's decision with regard to the 
claim for service connection for the cause of the veteran's 
death, the Board finds that the appellant's claim must fail 
for the same reasons.


Entitlement to accrued benefits payable to the veteran at the 
time of death.

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled to, on the basis of evidence in the 
file at the date of death (accrued benefits) and due and 
unpaid for a period of not more than two years prior to 
death, may be paid to certain parties.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a).

Persons eligible for such payments (which are paid to the 
first living person listed) include: the veteran's spouse; 
his or her children (in equal shares); and his or her 
dependent parents (in equal shares) or the surviving parent. 
38 C.F.R. § 3.1000(a).

As referred to above, the veteran was granted service 
connection for diabetes mellitus in an October 2002 rating 
action.  A 20 percent evaluation was assigned effective in 
March 1991.  Although accrued benefits were potentially 
payable, the appellant was not eligible based on 38 C.F.R. § 
3.1000(a)(1)(i) since the veteran was married at the time of 
his death, and the first person eligible for accrued benefits 
would be the surviving spouse.  Documents in the file show 
that at the time of the veteran's death, the veteran was 
married to a second spouse.  She was therefore eligible for 
accrued benefits and not the appellant.  The appellant has 
not contended or offered any evidence to the contrary.  

Thus, the Board finds that the appellant is not entitled to 
accrued benefits.  As the disposition of this claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the veteran's death is 
denied.  

The claim for DEA is denied.

Entitlement to VA compensation, for accrued benefits 
purposes, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


